internal_revenue_service number release date index number ------------------------------------------------------------ ----------- ------------------------------- --------------------------------- -------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-132669-05 date date ------- ------- ------- ------------- ------------------------------- legend x ----------------------- state year1 year2 year3 date1 date2 a dear ----------- requesting rulings under sec_1361 and sec_1371 of the internal_revenue_code facts ---------------------- --------------------- --- this is in response to your letter dated date submitted on behalf of x according to the information submitted x a state corporation adopted an plr-132669-05 employee_stock_ownership_plan esop in year1 the esop has owned all shares of x stock from year2 x made an s election effective date1 under the diversification provisions in the esop some of the esop participants received shares of x stock on date2 those shares were immediately purchased by x in order for x to have no more than shareholders on date2 the diversification distributions were made to batches of a esop participants at a time for each batch of a esop participants the time of the distribution of the shares by the esop and the time of the purchase of the shares by x were recorded in x’s stock ledger only after the shares distributed to one batch were completely purchased by x the shares for the next batch were distributed out at no point in time during date2 were shares of x stock held by more than shareholders x requests the following rulings the distributions of shares to more than esop participants which occurred throughout the day on date2 did not terminate x’s status as an s_corporation by violation of the shareholder requirement of sec_1361 for purposes of sec_1377 and sec_1_1377-1 of the income_tax regulations s_corporation income shall not be allocated to an esop participant who received a distribution of shares that were repurchased by x on the same day as the distribution sec_1361 provides that the term small_business_corporation means a law and analysis domestic_corporation which is not an ineligible_corporation and which does not - a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock shareholder’s pro_rata share of any item for any taxable_year shall be the sum of the amounts determined with respect to the shareholder - a by assigning an equal portion of such item to each day of the taxable_year and b then by dividing that portion pro_rata among the shares outstanding on such day sec_1_1377-1 provides in part that a shareholder who disposes of stock in an s_corporation is treated as the shareholder for the day of the disposition sec_1377 provides that except as provided in sec_1377 each plr-132669-05 conclusions following based solely on the facts and representations submitted we conclude the the distributions of shares of x stock to batches of a esop participants at a time on date2 did not terminate x’s status as an s_corporation under sec_1362 for purposes of sec_1377 and sec_1_1377-1 the income of x will not be allocated to an esop participant who received a distribution of shares on date2 that were immediately repurchased by x the same day for purposes of sec_1377 the esop is treated as the shareholder for the day of the disposition date2 under sec_1_1377-1 in accordance with the power_of_attorney on file with this office a copy of this except as specifically set forth above no opinion is expressed concerning the this ruling is directed only to the taxpayer requesting it sec_6110 of federal tax consequences of the facts of this case under any other provisions of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements under sec_1361 the code provides that it may not be used or cited as precedent letter is being sent to x’s authorized representatives enclosures cc david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries copy of this letter copy for sec_6110 purposes sincerely
